Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                            CASE NO.:

  PAUL J. MANSUR, and all others
  similarly situated under § 29 U.S.C. 216(b),

         Plaintiff,

  v.

  UNIFIED TECH USA, LLC, UNIFIED
  TECH CARIBBEAN, LLC, UNIFIED
  TECH CAYMAN, LTD., and ANTHONY
  SILVA, individually,

         Defendants.
                                             /

          COLLECTIVE ACTION COMPLAINT & DEMAND FOR JURY TRIAL

         Plaintiff, PAUL J. MANSUR, by and through the undersigned counsel, hereby files this

  Complaint against Defendants, UNIFIED TECH USA, LLC, UNIFIED TECH CARIBBEAN,

  LLC, UNIFIED TECH CAYMAN, LTD., and ANTHONY SILVA (collectively, the

  “Defendants”), and states as follows:

                               I. PRELIMINARY STATEMENT

         1.      Plaintiff, PAUL J. MANSUR (“Plaintiff”), brings this action on behalf of himself

  and all others similarly situated who are or were employees of Defendants for overtime

  compensation and other relief under the Fair Labor Standards Act, as amended (the “FLSA” or the

  “Act”), 29 U.S.C. § 201 et. seq.

         2.      The additional persons who may become plaintiffs in this action are Defendants’

  non-exempt similarly situated employees who performed and/or assisted with Defendants’

  financial, operational systems, human resources, sales support operations, accounting, shipping,
       ______________________________________________________________________
       Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                          Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 2 of 15
                                                                                                    2

  receiving, logistics, office management, and administrative duties, and have worked in excess of

  forty (40) hours during one or more workweeks at any time within three years prior to this action’s

  filing date, and did not receive time and one-half of their regular rate of pay for all of the hours

  they worked over forty (40) in one or more weeks. These employees are similarly situated under

  the FLSA, 29 U.S.C. § 216(b).

                                            II. PARTIES

         3.      Plaintiff, is an adult individual who performed and/or assisted with Defendants’

  financial, operational systems, human resources, sales support operations, accounting, shipping,

  receiving, logistics, office management, and administrative duties in Miami, Florida, and resides

  in Miami, Florida.

         4.      UNIFIED TECH USA, LLC, is a Florida for-profit limited liability company with

  its principal place of business in Miami, Florida, and operates under the “d/b/a” of “Unified

  Technologies”. Upon information and belief, UNIFIED TECH USA, LLC, is the parent company

  and/or an affiliated company for/with UNIFIED TECH CARIBBEAN, LLC, and/or UNIFIED

  TECH CAYMAN, LTD.

         5.      UNIFIED TECH CARIBBEAN, LLC, is a for-profit limited liability company, and

  upon information and belief, is a subsidiary and/or affiliated entity of UNIFIED TECH USA, LLC.

  UNIFIED TECH CARIBBEAN, LLC, maintains offices in Guaynabo, San Juan, Puerto Rico, but

  primarily operates its business and conducts its deals out of Miami, Florida.

         6.      UNIFIED TECH CAYMAN, LTD., is a for-profit company, and upon information

  and belief, is a subsidiary and/or affiliated entity of UNIFIED TECH CARIBBEAN, LLC.

  UNIFIED TECH CAYMAN, LTD., maintains offices in Georgetown, Grand Cayman, Cayman

  Islands, but primarily operates its business operations out of Miami, Florida.

       ______________________________________________________________________
       Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                          Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 3 of 15
                                                                                                     3

          7.      Defendants, UNIFIED TECH USA, LLC, UNIFIED TECH CARIBBEAN, LLC,

  and UNIFIED TECH CAYMAN, LTD., operate and conduct business in Miami-Dade County,

  Florida, and are therefore within the jurisdiction of this Court.

          8.      At all relevant times, ANTHONY SILVA, has been a member and the President,

  C.E.O., and Managing Member of UNIFIED TECH USA, LLC, UNIFIED TECH CARIBBEAN,

  LLC AND UNIFIED TECH CAYMAN, LTD.

                                   III. VENUE & JURISDICTION

          9.      This Court has jurisdiction over Plaintiff’s claims because, at all times material to

  this Complaint, Plaintiff worked for Defendants in Miami-Dade County, Florida.

          10.     The illegal conduct complained of and the resulting injury occurred within the

  judicial district in and for Miami-Dade County, Florida.

          11.     All acts and omissions giving rise to this dispute took place within Miami-Dade

  County, Florida.

          12.     Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. §

  216(b) and 28 U.S.C. § 1391(b).

          13.     Defendants, UNIFIED TECH CARIBBEAN, LLC, and UNIFIED TECH

  CAYMAN, LTD., are subject to personal jurisdiction in Florida pursuant to § 48.193 of the Florida

  Statutes by virtue of, at all relevant times:

                  a. operating, conducting, engaging in, or carrying on a business or business

                      venture in this state or having an office or agency in this state;

                  b. committing tortious acts within this state; and/or




       ______________________________________________________________________
       Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                          Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 4 of 15
                                                                                                  4

               c. causing injury to Plaintiff within this state arising out of an act or omission by

                  the Defendants outside this state, while engaging in solicitation or service

                  activities within this state.

        14.    At all relevant times, Defendant, UNIFIED TECH CARIBBEAN, LLC:

               a. knew that Plaintiff was performing work for UNIFIED TECH CARIBBEAN,

                  LLC, in Miami, Florida;

               b. knew that they were paying funds to UNIFIED TECH USA, LLC, a Florida

                  limited liability company, into Miami, Florida, for Plaintiff’s work;

               c. affiliated itself with UNIFIED TECH USA, LLC;

               d. acted as a joint employer of Plaintiff (based in Miami, Florida) with UNIFIED

                  TECH USA, LLC; and

               e. conducted and allowed work to be conducted on its behalf in Miami, Florida.

        15.    At all relevant times, Defendant, UNIFIED TECH CAYMAN, LTD.:

               a. knew that Plaintiff was performing work for UNIFIED TECH CAYMAN,

                  LTD., in Miami, Florida;

               b. knew that they were paying funds to UNIFIED TECH CARIBBEAN, LLC,

                  which in turn paid funds to UNIFIED TECH USA, LLC, a Florida limited

                  liability company, into Miami, Florida, for Plaintiff’s work;

               c. affiliated itself with UNIFIED TECH USA, LLC;

               d. acted as a joint employer of Plaintiff (based in Miami, Florida) with UNIFIED

                  TECH USA, LLC; and

               e. conducted and allowed work to be conducted on its behalf in Miami, Florida.




      ______________________________________________________________________
      Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                         Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 5 of 15
                                                                                                     5

          16.      At all times, Defendants, UNIFIED TECH CARIBBEAN, LLC, and UNIFIED

  TECH CAYMAN, LTD., reasonably anticipated being brought into Court in Florida, and

  specifically Miami-Dade County because they purposefully availed themselves of the privilege of

  conducting business and activities within Florida.

                                  IV. GENERAL ALLEGATIONS

  A.      COVERAGE UNDER FLSA

          17.      This action is brought under the FLSA to recover from Defendants overtime

  compensation, liquidated damages, and reasonable attorneys’ fees and costs under the FLSA on

  behalf of by the Plaintiff and all other current or former employees similarly situated during the

  material time.

          18.      This action is intended to cover Defendants’ intentional and willful wage violations

  against Plaintiff other similarly situated employees within the past three (3) years pursuant to the

  FLSA.

          19.      At all times material hereto, Defendants were “employers” and/or “joint

  employers” within the meaning of the FLSA.

          20.      At all times material, Plaintiff and all other similarly situated employees were

  “employees” within the meaning of the FLSA.

          21.      At all times material hereto, Defendants were Plaintiff’s and all other similarly

  situated employees’ “employers” and/or “joint employers” within the meaning of the FLSA.

          22.      None of the Defendants are exempt from FLSA coverage.

          23.      Defendants, UNIFIED TECH USA, LLC, UNIFIED TECH CARIBBEAN, LLC,

  and UNIFIED TECH CAYMAN, LTD. are covered under the FLSA through enterprise coverage,

  as they were engaged in interstate commerce during all pertinent times in which Plaintiff, and all

       ______________________________________________________________________
       Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                          Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 6 of 15
                                                                                                   6

  others similarly situated, were employed. More specifically, Defendants, UNIFIED TECH USA,

  LLC, UNIFIED TECH CARIBBEAN, LLC, and UNIFIED TECH CAYMAN, LTD., were

  engaged in interstate commerce by virtue of the fact that its business activities involved those to

  which the FLSA applies.

         24.     At all times material, Defendants were, and continue to be, “enterprises engaged in

  commerce” either individually, or jointly, or in the production of goods for commerce within the

  meaning of § 3(s)(1) of the FLSA.

         25.     Defendants have employees engaged in commerce, or in the production of goods

  for commerce, or employees handling, selling, or otherwise working on goods or materials that

  have been moved in or produced for commerce.

         26.     Based upon information and belief, the gross revenue of Defendants, individually

  and/or jointly, was in excess of $500,000.00 per annum during all times relevant.

         27.     At all times material hereto, Defendants had two (2) or more employees handling,

  selling, or otherwise working on goods or materials that had been moved in or produced for

  commerce.

         28.     At all times material hereto, Defendants accepted and processed payments from its

  customers and others, which were drawn on out-of-state bank accounts.

         29.     At all times material hereto, the work performed by Plaintiff and other similarly

  situated employees was directly essential to the business performed by Defendants in that

  Defendants could not operate their business without support staff like Plaintiff other similarly

  situated employees.

         30.     ANTHONY SILVA, at all times relevant during Plaintiff’s and other similarly

  situated employees’ employment: (a) exercised the authority to hire and fire employees like

       ______________________________________________________________________
       Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                          Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 7 of 15
                                                                                                       7

  Plaintiff and other similarly situated employees; (b) determined the rates of pay of the Plaintiff

  and other similarly situated employees; and (c) determined/set the scheduled locations for hours

  worked by the Plaintiff and other similarly situated employees.

         31.       During all material times hereto, Plaintiff and all other similarly situated employees

  were non-exempt employees of Defendants within the meaning of the FLSA.

         32.       The records, if any, concerning the number of hours worked by Plaintiff and all

  other similarly situated employees as Plaintiff are in the possession and custody of Defendants.

         33.       The records, if any, concerning the compensation actually paid to Plaintiff and all

  other similarly situated employees are in the possession and custody of Defendants.

  B.     DEFENDANTS’ VIOLATIONS OF THE FLSA

         34.       Plaintiff and similarly situated employees are/were employed by Defendants in

  various capacities.

         35.       During all pertinent times of employment, Plaintiff and all other similarly situated

  employees were compensated on a salary basis.

         36.       During all pertinent times of employment, Plaintiff and all other similarly situated

  employees were not required to keep timesheets. As a result, Defendants failed to maintain and

  keep time records for Plaintiff all other employees similarly situated and did not track whether

  Plaintiff and other similarly situated employees took meal periods, worked from home, or worked

  off-the-clock.

         37.       Based upon the information preliminarily available, and subject to discovery in this

  cause, at all material times, Plaintiff and all other similarly situated employees, worked more than

  forty (40) hours each workweek for Defendants, but were not properly compensated one and one-

  half times of their regular hourly rate for their overtime.

       ______________________________________________________________________
       Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                          Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 8 of 15
                                                                                                     8

         38.     Rather than pay Plaintiff and all other similarly situated employees one and one-

  half times their regular hourly rate of pay for all hours worked over forty (40) in a given workweek,

  Defendants misclassified Plaintiff and all other similarly situated employees as exempt from

  overtime pay, and did not compensate them for their overtime hours worked.

         39.     Defendants knew Plaintiff and all other similarly situated employees worked

  overtime without compensation, and they willfully failed to pay Plaintiff and the similarly situated

  employees overtime wages at the required rates.

         40.     Defendants are aware of wage and hour laws, and their unlawful conduct has been

  widespread, repeated, and consistent.

         41.     Since Defendants’ actions were intentional and/or willful, Plaintiff and all other

  similarly situated employees are therefore entitled to an additional amount of liquidated (double)

  damages for wages in the amounts stated above.

         42.     Defendants willfully and intentionally concocted a scheme to have Plaintiff and all

  other similarly situated employees perform uncompensated work for UNIFIED TECH

  CARIBBEAN, LLC, and UNIFIED TECH CAYMAN, LTD.

         43.     As part of this scheme, Plaintiff and all other similarly situated employees would

  perform substantial work for UNIFIED TECH CARIBBEAN, LLC, and UNIFIED TECH

  CAYMAN, LTD, and UNIFIED TECH CARIBBEAN, LLC, and UNIFIED TECH CAYMAN,

  LTD., would then pay UNIFIED TECH USA, LLC, for this work as “Management Fees”,

  “Royalties” and/or “Administrative Fees”.

         44.     Plaintiff began working as a non-exempt employee for Defendants on or about

  October 21, 2013, as Director of Operations.

         45.     Plaintiff worked for Defendants until June 22, 2018.

       ______________________________________________________________________
       Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                          Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 9 of 15
                                                                                                   9

         46.     In fact, Plaintiff worked on average sixty (60) hours each week.

         47.     Specifically, after hiring Plaintiff, the Defendants assigned Plaintiff to work an

  average of sixty (60) hours per week.

         48.     Plaintiff’s regular salary was $90,000.00 a year from June 15, 2015 through on or

  about November 23, 2015, which equates to an hourly rate of $43.27; and $100,000.00 a year,

  from November 24, 2015, until his termination, which equates to an hourly rate of $48.08.

         49.     Plaintiff worked an average of twenty (20) overtime hours each week of his

  employment and is therefore entitled to recover an average of $1,298.20 from June 15, 2015

  through on or about November 23, 2015, per week in unliquidated damages, and $1,442.40 from

  November 25, 2015, until his termination, per week in unliquidated damages.

         50.     Plaintiff worked for Defendants for a period of twenty-three (23) weeks from June

  15, 2015 through November 23, 2015, and is therefore entitled to $29,858.60 in unliquidated

  damages for this time period, and $29,858.60 in liquidated damages, for a total of $59,717.20.

         51.     Plaintiff worked for Defendants for a period of five (5) weeks from November 24,

  2015 through December 31, 2015, and is therefore entitled to $7,210.00 in unliquidated damages

  for this time period and $7,210.00 in liquidated damages, for a total of $14,420.00.

         52.     Plaintiff worked for Defendants for a period of fifty-two (52) weeks from January

  1, 2016 through December 31, 2016, and is therefore entitled to $75,004.80 in unliquidated

  damages for this time period and $75,004.80 in liquidated damages, for a total of $150,009.60.

         53.     Plaintiff worked for Defendants for a period of fifty-two (52) weeks from January

  1, 2017 through December 31, 2017, and is therefore entitled to $75,004.80 in unliquidated

  damages for this time period and $75,004.80 in liquidated damages, for a total of $150,009.60.




       ______________________________________________________________________
       Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                          Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 10 of 15
                                                                                                   10

          54.     Plaintiff worked for Defendants for a period of twenty-four (24) weeks from

   January 1, 2018 through June 22, 2018, and is therefore entitled to $34,617.60 in liquidated

   damages for this time period and $34,617.60 in liquidated damages, for a total of $69,235.20.

          55.     Accordingly, the total amount of liquidated damages sought by Mr. Mansur is

   $221,695.00, the total amount of unliquidated damages sought by Mr. Mansur is $221,695.80, and

   the combined total of damages sought by Mr. Mansur is $443,391.60.

          56.     When taken together, Plaintiff and all other similarly situated employees worked

   over forty (40) hours each week for Defendants, their joint employer.

          57.     Defendants are joint employers under the FLSA in that Defendants: (a) jointly

   determined, shared, and allocated the power to direct, control, or supervise Plaintiff by direct or

   indirect means; (b) jointly determined shared, and allocated the power to—directly or indirectly—

   hire or fire Plaintiff or modify the terms of conditions of Plaintiff’s employment; (c) shared

   management or a direct or indirect ownership interest, and interchangeably controlled, or were

   controlled by, each other, and (d) jointly determined, shared, and allocated responsibility over

   functions ordinarily carried out by an employer, such as handling payroll, providing workers’

   compensation insurance, paying payroll taxes, or providing the facilities, equipment, tools, or

   materials necessary to complete the work.

          58.     Despite working well over forty (40) hours weekly for Defendants, Plaintiff and all

   other similarly situated employees were never properly compensated for any work in excess of the

   forty (40) hours weekly.

          59.     Defendants should have paid Plaintiff and all other similarly situated employees

   time and one-half for all overtime hours worked under this scenario, but refused and/or failed to

   do so as required by the FLSA.

        ______________________________________________________________________
        Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                           Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 11 of 15
                                                                                                      11

          60.     As a result of the Defendants’ scheme, Plaintiff and all other similarly situated

   employees were not compensated at the statutory rate of one and one-half times his regular rate of

   pay for all hours worked over forty (40) hours in a single workweek, as mandated by the FLSA.

          61.     Defendants violated the FLSA during Plaintiff’s and all other similarly situated

   employees’ employment because:

                  a.       Plaintiff and all other similarly situated employees worked in excess of forty

          (40) hours per week for the period of employment with Defendants;

                  b.       No payments or provisions for payment have been made by Defendants to

          properly compensate Plaintiff and all other similarly situated employees at the statutory

          rate of one and one-half times Plaintiff’s and all other similarly situated employees’ regular

          rate for those hours worked in excess of forty (40) hours per week as provided by the FLSA;

          and

                  c.       Defendants failed to maintain proper time records as mandated by the

          FLSA.

          62.     Plaintiff has retained the law firm of TREMBLY LAW to represent him in this

   litigation and has agreed to pay the firm reasonable fees for its services.

        COUNT I – VIOLATION OF 29 U.S.C. § 207 (OVERTIME COMPENSATION)
                          AGAINST ALL DEFENDANTS

                       (on behalf of Plaintiff and all similarly situated employees)

          63.     Plaintiff individually and on behalf of all similarly situated employees, re-alleges

   paragraphs 1 through 62 of the Complaint as if fully set forth herein.

          64.     Plaintiff and all similarly situated employees worked in excess of forty (40) hours

   per week for Defendants, during which time Plaintiff and all similarly situated employees were

   not properly compensated at the statutory rate of one and one-half times their regular rate of pay.
        ______________________________________________________________________
        Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                           Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 12 of 15
                                                                                                     12

          65.     Plaintiff and all similarly situated employees were and are entitled to be paid at the

   statutory rate of one and one-half times their regular rate of pay for the hours worked in excess of

   forty (40) hours per week.

          66.     At all times material hereto, Defendants failed to maintain proper and accurate time

   records as mandated by the FLSA.

          67.     Defendants’ actions were willful and/or showed reckless disregard for the

   provisions of the FLSA, as evidenced by their continued failures to compensate Plaintiff and all

   similarly situated employees at their statutory rate of one and one-half times their regular rate of

   pay for those hours worked in excess of forty (40) hours per week.

          68.     Defendants failed to properly disclose or apprise Plaintiff and all similarly situated

   employees of their rights under the FLSA.

          69.     The failure of Defendants to compensate Plaintiff and all similarly situated

   employees at their given rate of pay for all hours worked is in violation of the FLSA.

          70.     Defendants, therefore, are jointly and severally liable to the Plaintiff and all

   similarly situated employees, in the amount of their unpaid overtime compensation.

          71.     Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff and all

   similarly situated employees suffered and continue to suffer damages and lost compensation for

   the time they worked over forty (40) hours per week, plus liquidated damages.

          72.     Plaintiff and all similarly situated employees are entitled to an award of reasonable

   attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff, individually and on behalf of all similarly situated employees,

   respectfully requests that a judgment be entered in his favor against Defendants for any and all




        ______________________________________________________________________
        Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                           Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 13 of 15
                                                                                                   13

   damages permitted by the statute (both liquidated and unliquidated), inclusive of attorneys’ fees

   and costs.

              COUNT II – DECLARATORY RELIEF AGAINST ALL DEFENDANTS

             73.   Plaintiff re-alleges paragraphs 1 through 62 of the Complaint as if fully set forth

   herein.

             74.   Plaintiff and Defendants have an FLSA dispute pending, which the Court has

   jurisdiction to hear pursuant to 28 U.S.C. § 1331, as a federal question exists.

             75.   The Court also has jurisdiction to hear Plaintiff’s request for declaratory relief

   pursuant to the Declaratory Judgment Act. 28 U.S.C. §§ 2201-2202.

             76.   Plaintiff may obtain declaratory relief.

             77.   Defendants employed Plaintiff.

             78.   Defendants were a joint enterprise, subject to the coverage of the FLSA at all

   material times hereto.

             79.   Defendant, ANTHONY SILVA, is an individual Defendant as defined by the

   FLSA.

             80.   Plaintiff was individually covered by the FLSA.

             81.   Defendants failed to pay Plaintiff for overtime hours worked in accordance with

   the FLSA.

             82.   Defendants did not keep accurate time records pursuant to 29 U.S.C. § 211(c) and

   29 C.F.R. Part 516.

             83.   Defendants failed to take affirmative steps to support a good faith defense.

             84.   Plaintiff is entitled to liquidated damages.

             85.   It is in the public interest to have these declarations of rights recorded.

        ______________________________________________________________________
        Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                           Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 14 of 15
                                                                                                   14

           86.     Plaintiff’s declaratory judgment action serves the useful purpose of clarifying and

   settling the legal relations at issue.

           87.     The declaratory judgment action terminates and affords relief from uncertainty,

   insecurity, and controversy giving rise to the proceeding.

           WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

   against Defendants:

                  a. Declaring that pursuant to 28 U.S.C. §§ 2201-2202, the acts and practices

                      complained of herein are in violation of the overtime provisions of the FLSA;

                  b. Declaring that Defendants were a joint enterprise, subject to the coverage of the

                      FLSA at all material times thereto;

                  c. Awarding Plaintiff overtime compensation in the amount due to him for time

                      worked in excess of forty (40) hours per work week;

                  d. Awarding Plaintiff liquidated damages in an amount equal to the overtime

                      award;

                  e. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of the

                      litigation pursuant to 29 U.S.C. § 216(b);

                  f. Awarding Plaintiff pre-judgment interest; and

                  g. Ordering any other further relief, the Court deems just and proper.

                                            JURY DEMAND

           PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE AS A

   MATTER OF RIGHT BY JURY.

           Dated this 15th of July, 2019.

                                                         Respectfully Submitted,

        ______________________________________________________________________
        Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                           Ph. (305) 431-5678 - www.tremblylaw.com
Case 1:19-cv-22925-XXXX Document 1 Entered on FLSD Docket 07/15/2019 Page 15 of 15
                                                                                         15

                                                 TREMBLY LAW FIRM
                                                 Attorneys for Plaintiff
                                                 9700 South Dixie Highway, PH 1100
                                                 Miami, Florida 33156
                                                 Telephone: (305) 431-5678
                                                 E-Mail: christian@tremblylaw.com
                                                 E-Mail: kevin@tremblylaw.com
                                                 E-Mail: service@tremblylaw.com


                                                 By: /s/ Kevin D. Pardiñas
                                                    Christian E. Rodriguez, Esq.
                                                    Florida Bar No. 83405
                                                    Kevin D. Pardinas, Esq.
                                                    Florida Bar No. 89570




       ______________________________________________________________________
       Trembly Law Firm – 9700 S. Dixie Highway, Penthouse 1100 – Miami, Florida 33156
                          Ph. (305) 431-5678 - www.tremblylaw.com
